              UNITED STATES DISTRICT COURT FOR THE                           •H uiV.
                 SOUTHERN DISTRICT OF GEORGIA
                                                                             pf-; 3;
                       SAVANNAH DIVISION




UNITED STATES OF AMERICA

     V.                                          INFORMATION
                                                 CR 418-103
LATOSHA MILLS

           Defendant




                                   ORDER


     The Govex'nment's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED,thisZ^^ay of                             , 2019.


                                    Christopher L. i.va>           |
                                    UNITED STATES DIOTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
